Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 1 of 8




                     Exhibit 2
         Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 2 of 8




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KRISTIE SMALL,                       ) Case No. 1:19-cv-1314
                                     )
                        Plaintiff,   )
                                     )
            v.                       )
                                     )
OFFICE OF CONGRESSMAN                )
HENRY CUELLAR,                       )
                                     )
                        Defendant.   )
                                     )

                            DECLARATION OF KRISTIE SMALL

     Pursuant to 28 U.S.C. § 1746, I, KRISTIE SMALL, do hereby declare:

1.   I am submitting this declaration to provide additional information and to address issues raised

     in Defendant’s Motion for Summary Judgment.

                               General improvement of operations

2.   When I began my job, staff had no accountability measures and no one to report to because

     the Chief of Staff and Deputy Chief of Staff positions had been vacant.

3.   Within the first three weeks, I implemented a daily check-in procedure, established a reporting

     hierarchy, and reorganized responsibility for administrative tasks.

4.   Within three weeks from my start date, the office was functioning like normal.

                                Work hours/absences from office

5.   I was almost always early to work, usually arriving before 8:30 a.m.

6.   I worked late. My parents ended up coming to stay with us to take care of my daughter so

     that I could work late in the evenings.

7.   I did not leave the office without authorization.




                                                                                                   EX 2 - 1
         Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 3 of 8




                                                Training

8.   At my interview, Congressman Cuellar asked me about my training experience. I told him

     that I held a training for chiefs of staff on how to set up and run an office.

9.   I explained that when I worked for the House Administration Committee, I did five cycles of

     New Member Orientation, so I knew how a congressional office is set up and run.

10. The Congressman did not ask me if I could train each category of his employees, like

     legislative staff, outreach staff, and press staff.

11. During the first week on the job, the Congressman asked me to talk to staff about

     confidentiality and the non-disclosure agreements employees were required to sign. I did not

     prepare any written materials for the training because the Congressman did not want anything

     in writing. I discussed confidentiality over a teleconference with all staff.

12. Other than the confidentiality training, Congressman Cuellar never asked me to conduct any

     specific training sessions. He never gave me any guidance or details about what to include in

     the confidentiality training or any other training. He just told me that he wanted me to run the

     office and help the staff.

13. In addition to the confidentiality training, I did several other trainings for staff.

14. I did a training on dealing with difficult constituents. The training was approximately 30

     minutes long and was over teleconference with the Congressman’s staff in DC and in Texas.

     I gave an oral presentation, and then we did role scenarios where staff members were asked

     to respond to challenging situations.

15. Around July 2018, I did an in-person, all-day training on best business practices for staff in

     Texas. I prepared an entire packet of materials and a slide show to go along with each

     module. The training included a guest speaker, and between each section there was a question

     and answer period.



                                                                                                     EX 2 - 2
        Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 4 of 8




16. I also asked for several staff members to be allowed to participate in training about legislative

    procedures that the House provides. I asked to attend an advanced legislative training course.

    Congressman Cuellar denied all of those requests.

                                        Jessica Hernandez

17. I was scheduled to travel to Congressman Cuellar’s district in Texas in July 2018. In

    preparation for the trip, I asked Jessica to map out the route she thought we should take for

    the three-day trip.

18. I asked her to do that because it was my understanding that she lived in the area for her entire

    life and had worked on the Congressman’s campaign in the district for 10 years.

19. Jessica refused to provide the information. She told me she did not know the district and could

    not map out the route.

20. I did not try to delegate any of my duties to her. I asked if she could help plan the route

    because she was familiar with the area and I was not.

                                          Nina Andrews

21. I did not tell the Congressman not to trust Nina; he told me not to trust her.

22. At my interview, he told me Nina was “out of control” and asked if I could help keep her “in

    her lane.” I said I could because I had known her a long time and understood her personality.

23. When I worked for the Congressman, he repeatedly told me to “keep Nina in her lane.” He

    also told me not to let Madeline take instruction from Nina.

                                         Madeline Abadie

24. I never told anyone not to trust Madeline.

25. Around August 2018, Congressman Cuellar went on CODEL. I asked Madeline for his travel

    schedule. She said that she did not feel comfortable giving it to me and asked me to call the




                                                                                                    EX 2 - 3
        Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 5 of 8




    Congressman to ask for it. I told her I would do that.

26. I never forced Madeline to give me the Congressman’s CODEL schedule. She never gave me

    the schedule.

27. I left the office to go to an appointment. While I was at the meeting, the Congressman called

    me on the phone. I answered, and he immediately started yelling at me that I could not have

    his schedule and not to ask Madeline for it. It was shocking and upsetting. The person I was

    meeting with could hear him yelling at me.

28. Before that, the Congressman never told me that I couldn’t ask Madeline for his schedule.

                                  September review meeting

29. The Congressman criticized my performance during the 90-day review meeting in September.

    His comments weren’t true.

30. I told him I agreed because he was my boss. I was new, and I wasn’t going to fight with him.

                                 October termination meeting

31. Congressman Cuellar called me on October 16, 2018. I recorded the phone call; I think he

    did, too. This is basically what we discussed about the reasons I was fired:

        HC. I want to go over the performance review that we talked about in
            September.

        KS. Yes.

        HC. We talked about the 90-day performance review and then I gave you the
            additional 30 days to give you an opportunity to address, some of the issues
            that were raised to you at that time. …And, basically, those issues, as I
            mentioned to you, I wanted you to address a couple of those issues.

              One of them was, I told you, hey, I need your help to take things off, my
              plate, issues with the media, with the legislative team and we went over
              details from that. We went over also of what my initial expectation was of
              you, you know, to train the staff, whether it was up here in dc or down here
              in [inaudible]. And you and I agreed to those issues that we needed to



                                                                                                  EX 2 - 4
Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 6 of 8




     address.

     I have to say that after those additional 30 days of review, I was hoping
     that your performance would align with the needs of my office. But in my
     opinion those issues have not been addressed and your performance is not
     where you need to be. So this is just to notify you that I am giving you a
     termination. I can either give you an opportunity to resign or be
     terminated….

KS. Well, I was just wondering in what ways did you think that those were not
    addressed. Because we’ve definitely improved upon how the media have
    been performing. They’re getting things to you on time. Their errors have
    been much less frequent. And then for, what was the other issue?

HC. The issue was the initial expectations of training that I had of you of
    training staff.

KS. Ok, and in what ways have I failed to train staff?

HC. Well, again, I don’t want to argue with you on this, but, again—

KS. —Oh I’m not arguing, sir, but to be fair, I need answers to the questions,
    because, you know, I mean—

HC. —The again, the issues there are still the riders, there are five
    appropriations bills that passed, and we have, we have memor[anda], as I
    mentioned, we haven’t gotten all of those done, so I need those. There are
    still—

KS. Those are all done, Sir.

HC. No, they’re not.

KS. They are, and I have proof of that.

HC. Ok. And then there are issues with the, there are still mistakes in things
    that I need to address.

     Last week when we had a call after I was off on that trip, I got back and we
     still went over step by step that all of that work was still not done and I was
     hoping that during that week that I was gone that you would have taken the
     leadership to address those issues.

KS. I did sir, and we had many conference calls on that. And per your rule of
    when things need to be finished, we still had time.



                                                                                       EX 2 - 5
        Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 7 of 8




         HC. Hey, listen, I, again, there, they were not done. We went over it step by
             step on that first day that I was back. And there was a lot of work that
             needed to be done, and with all due respect, it was not done. We were, we
             were working on it —

         KS. But per your expectations and your rule, we were on the right timeline. So
             I just want to make sure that I note that, and I want to note that, for the four
             months that I have been there, this office has run so much more smoothly.
             I have heard it from all of the staff, I’ve heard it from people outside of the
             office…. You know, I came in here with no knowledge of you and no
             knowledge of the staff and, um, your issues, and I know I’ve done an
             excellent job….

32. The Congressman’s reasons for firing me were false.

33. The press team greatly improved during my employment. I reviewed the draft deliverables

    that were sent to me, there were fewer errors, and deliverables were submitted on time.

34. The Congressman was very demanding about press releases, but he usually didn’t provide

    specific feedback about what he wanted us to change. Most of the edits he made were about

    formatting or his personal preferences, not about things that were actually wrong.

35. As I explained above, I trained staff.

36. The Congressman mentioned memoranda for the appropriations bills, which the legislative

    staff were responsible for drafting. The memoranda were complete.

37. The work the Congressman said should have been completed while he was on travel was to

    be performed by the legislative team, not me. I was monitoring the legislative staff’s progress,

    and they were working within the timeline the Congressman set.

                                             Personnel files

38. One of my job duties was to review personnel files to make sure they included all required

    paperwork. When I worked for the Congressman, the personnel files were kept in an unlocked

    cabinet in my office. They were not stored in the Congressman’s office.




                                                                                                   EX 2 - 6
        Case 1:19-cv-01314-TNM Document 21-2 Filed 06/19/20 Page 8 of 8




                                 Recommendations on raises

39. One of my job duties was making recommendations on employee raises.

40. My understanding was that the Congressman made decisions regarding raises in October.

41. Around September, I did research regarding staff pay levels. According to a Congressional

    Research Service report on House employee salaries, I discovered that the Congressman paid

    employees significantly lower than average.

42. I also talked to Jessica Hernandez to get her thoughts on which district employees should get

    raises. She said only three staff members were slated for raises. She did not recommend or

    request a raise for herself. I recommended raises for the three employees Jessica mentioned.

43. I also had several conversations with Dean Lester about the raises. I thought I sent Dean the

    increases I was requesting during the week of October 8, 2018. On Monday, October 15, I

    realized I had not sent him the information, so I forwarded it to him that morning. This was

    an oversight on my part.

44. Based on a Congressional Research Service report on House employee salaries, employee

    performance, cost of living, and other factors, I sent the Congressman recommendations for

    staff raises and bonuses.

45. My goals were to make sure that employees were fairly compensated and to help the

    Congressman keep good employees.

     I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct based on my personal knowledge and belief.




Executed on:
               Date                                 Kristie Small




                                                                                                    EX 2 - 7
